DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 9/16/2021.  These drawings are acceptable.

Examiner’s Comment
Claims are written from a blank slate regardless of what has been disclosed in the specification. In other words, the claims should be written as if starting with no other knowledge of the invention. Each structural element should be introduced and clearly explained how it relates to other elements of the invention. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In clam 1, line 2, “the lid has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “lid” exists in the claim, Applicant must first recite in the claims that there is “a lid” before referring to “the lid ” or “said lid.” 
In claim 1, line 3, “the lower cup” has no antecedent basis in the claim. 
Claim 1 does not end with a period, and claim 1 has an extraneous period in the middle of the claim. According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
In claim 2, “said cup housing” has no antecedent basis in the claims. 
In claim 2, the phrase “a lower cup housing hold a liquid” is not grammatically correct. For purposes of examination, this phrase will be interpreted as --a lower cup holding a liquid--. 
In claim 3, line 1, “the patters and design” has no antecedent basis in the claims. 
In claim 3, line 1, “said shaker” has no antecedent basis in the claims. 
In claim 3, lines 1-2 “the spring release pull pin method” has no antecedent basis in the claims.
In claim 3, line 3, “the powder” and “said lower cup” have no antecedent basis in the claims. 
Claim 3 has extraneous periods throughout the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks a transition term. A transition term is a word, such as “comprising” which links the preamble of the claim to the body of the claim. The preamble of a claim is the opening terminology that indicates what the claim is being directed to. Due to the unusual phraseology used in claim 1, it is unclear if Applicant is intending to recite the multiple compartments, lid, and lower cup as part of the claimed invention or not. 
In claim 3, the first sentence is vague and indefinite. The purpose of a claim is to place limitations on an invention to clearly define the scope of patent rights Applicant wishes to cover. However, the phrase, “are not limited to one style” appears to be doing the opposite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinobe et al. (JP 2011-016588).
With respect to claim 2, Shinobe et al. disclose a shaker 2, 3, 10 comprising: a lower said cup housing 11 hold a liquid (“beverage,” paragraph [0052] of the machine translation of Shinobe et al.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 8,376,134) in view of Shinobe et al. (JP 2011-016588).
With respect to claim 1, Underwood discloses the claimed apparatus except for the spring release pull pins. Underwood discloses an apparatus that is used retaining a powdered substance held in multiple compartments 5a, 5b, and 5c the lid 1 to be used to deliver down of said compartment of said substance at a time to the lower cup 15 which is retaining a liquid 17. a lid 1 comprising of at least the compartments 5a, 5b, and 5c. 
While Underwood teaches rotating slide closures 9a, 9b, and 9c in the compartments 5a, 5b, and 5c, Shinobe et al. teaches a similar apparatus including a lid 2, 3 having a compartment  (as shown in Fig. 5(A) of Shinobe et al.) wherein said lid includes a spring release pull member 26 for lowering a substance stored in said lid into a cup (Shinobe et al., paragraphs [0065]-[0066]).  In the combination of Underwood and Shinobe et al., there would be three spring release pull pins.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shinobe et al. with the apparatus disclosed by Underwood for the convenience of having the closure on each compartment automatically close once the powdered substance has been dispensed into the liquid (due to leaf spring, not shown, Shinobe et al., paragraph [0066]). 
With respect to claim 3, Underwood discloses the claimed lid except for the multiple compartments. Regarding the language, “The patterns and designs of the art of said shaker are not limited to one style,” this language does not appear to provide any limitations on the claim and therefore is not addressed with respect to the prior art. Underwood discloses a lid 1 comprising : of a multicompartment housing 5a, 5b, and 5c to store powder (Underwood, col. 4, lines 53-55). The powder is dropped into a lower cup 15 when a closure 9a, 9b, or 9c at the bottom of a respective compartment is opened. 
While Underwood teaches rotating slide closures 9a, 9b, and 9c in the compartments 5a, 5b, and 5c, Shinobe et al. teaches a similar apparatus including a lid 2, 3 having a compartment  (as shown in Fig. 5(A) of Shinobe et al.) wherein said lid includes a spring release pull member or method 26 for a powder to drop into a lower cup 10 (Shinobe et al., paragraphs [0065]-[0066]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shinobe et al. with the lid disclosed by Underwood for the convenience of having the closure on each compartment automatically close once the powdered substance has been dispensed into the liquid (due to leaf spring, not shown, Shinobe et al., paragraph [0066]). 

	Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
4.	An apparatus for mixing a powder into a liquid comprising: 
a lower part housing, wherein the housing is configured to hold a liquid; and
a lid releasably attached to the top of the lower part housing, said lid including:
a drinking spout defining a passage from a bottom of the lid to a top of the lid; 
a closure operable to selectively close the drinking spout; and
multiple compartments configured to store powder, wherein each compartment includes: 
a respective opening in the bottom of the lid; 
a slider mechanism configured to selectively cover a respective opening in a respective compartment; and 
a spring-loaded pin that extends from the outside of the lid into the inside of the lid, each said pin being attached to a respective slider mechanism,
wherein pulling on one of said spring-loaded pins slides a respective slider mechanism to an open position thereby allowing a powder stored in a respective compartment to fall into the lower part housing, whereby a user can shake the lower part housing thereby mixing the fallen powder with any liquid stored in the lower part housing. 

5.	The apparatus for mixing a powder into a liquid, according to claim 4, wherein the multiple compartments comprise three compartments. 

6.	The apparatus for mixing a powder into a liquid, according to claim 5, wherein the three compartments include two small compartments that are the same size and one large compartment that is larger than the two small compartments.

7.	The apparatus for mixing a powder into a liquid, according to claim 6, wherein the slider mechanism in the large compartment is shaped as a semicircle and the slider in each of the two small compartments is substantially shaped as a triangle. 

Response to Arguments

Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive of any error in the above rejection.
Applicant has added limitations directed to the multiple compartments and the lid with spring release pull pins. However, as outlined above, Underwood teaches an apparatus including a lid having multiple compartments. Shinobe et al. teaches a lid with a spring release pull pin. IN the combination as outlined above, It would have been obvious to replace the rotatable type closures of the lid in Underwood with the spring release pull pins of Shinobe et al. 
However, the examiner has suggested the above allowable claims which include a drinking spout and passage in the lid. The combination of this spout, the multiple compartments and the spring release pull pins is not taught alone or in any combination by the prior art of record. 
It is noted that claim 2 is very brief and only includes a lower cup. Applicant is reminded that claims do not incorporate any language from the disclosure. That is, claims are written starting with a blank slate. The claims must stand on their own and recite a complete invention without requiring reference to the specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 1, 2022